                                                                  JS-6

              UNITED STATES DISTRICT COURT
             CENTRAL DISTRICT OF CALIFORNIA



SECURITIES AND EXCHANGE
COMMISSION,                          CV 19-9234 DSF (PLAx)
    Plaintiff,
                                     JUDGMENT
                 v.

HAMID KABANI, et al.,
    Defendants.



  The Court having granted the Securities and Exchange
Commission’s (SEC) motion for an order under Section 21(e)(1) of the
Exchange Act,

  IT IS ORDERED AND ADJUDGED that:

      1. Defendant Hamid Kabani must comply with all aspects of the
         March 10, 2017 Order issued by the SEC (Order) and pay to
         the Public Company Accounting Oversight Board (PCAOB) a
         civil penalty of $100,000, plus prejudgment interest from May
         14, 2019 until full payment is made, at the rate set forth in 28
         U.S.C. § 1961;

      2. Defendant Michael Deutchman must comply with all aspects
         of the Order and pay to PCAOB a civil penalty of $35,000,
         plus prejudgment interest from May 14, 2019 until full
         payment is made, at the rate set forth in 28 U.S.C. § 1961;
         and

      3. Defendant Karim Khan Muhammad must comply with all
         aspects of the Order and pay to PCAOB a civil penalty of
         $20,000, plus prejudgment interest from May 14, 2019 until
      full payment is made, at the rate set forth in 28 U.S.C. §
      1961.

The Court retains jurisdiction to enforce this Judgment.



Date: January 15, 2020              ___________________________
                                    Dale S. Fischer
                                    United States District Judge




                                2
